DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, drawn to cannabis composition claimed in the reply filed 9/13/22 is acknowledged.
Please note that the species election requirement is withdrawn due to amendment of the claims (cancelling claims with the different species).
Claim 1, 7, 10, 16-17, 19, 23, 26-27, 32, 36, 38-40, 63, 65-66, 70 and 73 are pending and under consideration. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/20 was considered by the examiner.

Claim Objections
Claim 73 is objected to because of the following informalities: reference to Fig. 28.  MPEP 2173.05 states that where possible, claims should be complete in themselves. Incorporation by reference to a specific figure is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim.  
Claim 66 is objected to because of the following informalities:  “the device” should be amended to “the smoking device”.
Claim 40 is objected to because of the following informalities:  the colon should be removed. 
Appropriate correction is required.
	



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7, 10, 16-17, 19, 23, 26-27, 32, 36, 38, 70 and 73 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claims as a whole, do not recite something significantly different than a judicial exception. The rationale for this determination is explained below and is based on the analysis presented in the USPTO’s 2019 Revised Patent subject matter Eligibility Guidance (referred to as 2019 PEG) published January 2019 and the “PEG update” in October 2019. 

Claim Interpretation
Claim 1 is drawn to a cannabis composition comprising a THC type cannabinoid and a bioflavonoid. Claim 7 is drawn to the composition further comprising at least one terpenoid and/or terpene. Claims 10, 16-17, 19, 23, 26-27, 70 and 73 are product by process claims that claim the method derivation of the cannabis composition. Claim 32 is drawn to the type of cannabinoid. Claims 36 and 38-39 are drawn to the composition including fatty acids or esters thereof. 
Subject Matter Eligibility Test for Products and Processes
Step 1: Is the claim to a process, machine, manufacture, or composition of matter (see, e.g., 79 FR 74621)? 
Yes, the instant claims are directed to a statutory patent-eligible subject matter category, namely a composition of matter.
Step 2A  (1): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (see, e.g., 79 FR 74621)?
	Yes, the claims are directed to a natural phenomenon, THC type cannabinoids  bioflavonoids and terpenes  are naturally occurring in plants. As evidenced by Bautista et al. (ACS Omega 6(8); 5119-5123), THC, CBD, flavonoids and terpenes have been identified in C. sativa. As evidenced by Siano et al. (Molecules, 2019; Jan; 24 (1):83), THC, flavonoids and fatty acids have been identified in C. sativa L.  Accordingly, the pending claims are directed to a naturally occurring product (2nd para. of Introduction). 
Step 2A (2): Does the Claim recite additional Elements that integrate the judicial Exception into a Practical Application? 
No, the claim does not recite additional elements that integrate the judicial exception into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception (see, e.g., 79 FR 74621)? 
No, the claims do not recite additional elements that amount to significantly more than the judicial exception. As indicated above, the combination of cannabinoids, flavonoids and terpenes are found in nature and the claims do not recited additional elements that amount to significantly more. Claims 10, 16-17, 19, 23, 26-27, 70 and 73  are drawn to product by process limitations and not add significantly more because the claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (please see MPEP 2113). 
Factors for determining if the claim directed to a product of nature, as a whole, recites something significantly more than the judicial exception, are provided in the Guidance (74623; see esp. 79 FR 74623 at §I.A.3.b). see also, 79 FR.
In sum, when the relevant considerations are analyzed, they weigh against a significant difference. Accordingly, claims 1, 7, 10, 16-17, 19, 23, 26-27, 32, 36, 38-38, 70 and 73 do not qualify as eligible subject matter.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17, 19, 23, 26, 27, 63, 70 and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 (depends from claim 1) recites the limitation "…the plant substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite a plant substrate. 
The term “about” in claims 17 and 70 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Please see MPEP 2173.
Claims 19, 23, 26 and 27 (depends from claim 16) recites the limitation "…gas environment". .  There is insufficient antecedent basis for this limitation in the claim because claim 16 does not recite a “gas environment”.  Claim 16 recites “gas atmosphere”.
The term “essentially free” in claim 23 is a relative term which renders the claim indefinite. The term “essentially free” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much oxygen is allowed that would meet the limitation of “essentially free”. 
Claim 63 (depends from claim 1) recites the limitation "…the inhalation delivery..".  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite a delivery method. 
Claim 70 (depends from claim 1) recites the limitation "…has at least two additional peaks...".  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite peaks with retentions time. 
 Claim 70 is also indefinite because it unclear if the composition is compared to another composition. The limitation “..at least two additional peaks” suggests that the composition is being compared to something that has less peaks. However, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,7, 10, 16-17, 19, 23, 26-27, 32, 36, 63, 70 and 73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verzura et al. (US2016/0106705). 
With respect to claims 1, 7 and 32, Verzura et al. teach mixtures of cannabinoids and include terpenes and/or flavonoids [0056].  Verzura et al. claim an extract comprising cannabinoids and at least one terpene/flavonoid, wherein the cannabinoid is THCA, CBDA, CBNA, CBCA, THC, CBN, CBD or CBD (claim 1). The cannabinoids meet the limitations of “THC-type cannabinoid” (claim 1) and the THC-type cannabinoids of claim 32. 
	With respect to claims 10, 16-17, 19, 23, 26 and 27, Please note, regarding the limitation “derived or extracted from plant material” and the limitation of claims 16-17, 19, 23, 26 and 27, MPEP 2113 states "The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Therefore, determination of patentability is based on the product itself (the cannabis composition comprising a THC type cannabinoid and a bioflavonoid) and does not depend on the method of production. 
	With respect to claim 36, Verzura et al. teach the formulations infused with medium chained triglyceride (MCT). The MCT may be composed of any combination of C-6, C-8, C10:C12 fatty acids [0063]. 	
	With respect to claim 63, Verzura et al. teach the preferred dosage forms of the composition include vaporizers [0062]. 
With respect to claims 70 and 73, With respect to the limitation “has at least two addition peaks..” (claim 70) and “composition is characterized by a GC-MS…” (claim 73), the composition of Verzura et al. comprising a THC-type cannabinoid and a bioflavonoid, would inherently have all of the activities and properties of the composition of claim 1.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Verzura et al. teach a composition that anticipates the limitations of claims 1, 7 and 32,  therefore the same composition would inherently have the same properties.  Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 

	
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 Claims 1, 7, 10, 16-17, 19, 23, 26-27, 32, 36, 38, 39, 63, 65, 66, 70 and 73 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MacNair et al. (WO2019/056129, published March 28, 2019, filed Sept, 25, 2018, cited on IDS) as evidenced by CDC (https://www.cdc.gov/tobacco/basic_information/e-cigarettes/index.htm#:~:text=E%2Dcigarettes%20are%20sometimes%20called,understand%20the%20risks%20of%20vaping. accessed 9/30/22).  
MacNair et al. claim a compound comprising CBD, THC, at least one terpene and at least flavonoid (claims 11 and 25). MacNair et al. claims a specific composition consisting of THCA, THC, CBDA, CBG, CBCA, CBC, THCVA, THCV, CBDVA, CBDV, beta-Myrcene, alpha-terpinene, limonene, terpinolene, borneol isomers, trans-caryophyllene, alpha humulene, trans-nerolidol and cannflavin B (claim 25), anticipating the limitations of claims 1, 7 and 32. 
	With respect to claims 10, 16-17, 19, 23, 26 and 27, Please note, regarding the limitation “derived or extracted from plant material” and the limitation of claims 16-17, 19, 23, 26 and 27, MPEP 2113 states "The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Therefore, determination of patentability is based on the product itself (the cannabis composition comprising a THC type cannabinoid and a bioflavonoid) and does not depend on the method of production. 
	With respect to claims 36, 38 and 39,  MacNair et al. teach that the composition can be formulated with fatty acids esters [0053]. MacNair et al. teach suitable fatty acids include linear chains with carbon numbers ranging from C4 to C18 [0055]. MacNair also teach the composition can include methyl laurate, which is a methyl ester of lauric acid (medium chain fatty acid ester) [0065].
	With respect to claims 63, 65 and 66, MacNair et al teach the use of vape pens. As evidenced by the CDC (https://www.cdc.gov/tobacco/basic_information/e-cigarettes/index.htm#:~:text=E%2Dcigarettes%20are%20sometimes%20called,understand%20the%20risks%20of%20vaping. accessed 9/30/22), E-cigarettes are sometimes called “vape pens”. Therefore, the teaching of vape pens in MacNair et al. meets the limitation of “vaporizer”,  “smoking device” and “electronic smoking device”. MacNair et al. teach the formulation placed in a vaporizer or vape pen [0098].  Please note that MPEP 2131.01 states: that an extra reference or evidence can be used to show an inherent characteristic of the thing taught by the primary reference. In the instant case, the CDC is relied upon only to establish that a vape pen is an electronic smoking device.
With respect to claims 70 and 73, With respect to the limitation “has at least two addition peaks..” (claim 70) and “composition is characterized by a GC-MS…” (claim 73), the composition of MacNair et al. comprising a THC-type cannabinoid and a bioflavonoid, would inherently have all of the activities and properties of the composition of claim 1.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, MacNair et al. teach a composition that anticipates the limitations of claims 1, 7 and 32,  therefore the same composition would inherently have the same properties.  Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 10, 16-17, 19, 23, 26-27, 32, 36, 38, 39, 40, 63, 65, 66, 70 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over MacNair et al. in view Inaba et al. (WO1999002499). 
The teachings of MacNair et al. are presented above in detail. However, the reference does not teach the composition further comprises dimethyloxetane. However, the teachings of Inaba et al. cure this deficiency.
In addition to the teachings above, MacNair et al. teach the composition may further comprises a solvent [0063].
Inaba et al teach dimethyloxetane as a solvent (p. 5). 
It would have been obvious to a person of ordinary skill in the art to optimize the solvent used in the composition of MacNair et al. A person would look to the teachings of Inaba et al. that dimethyloxetane is used as a suitable solvent in compositions in medicinal compositions and have a motivation to optimize the solvent used in MacNair et al. There is a reasonable expectation of success given that the solvent was used in medicinal compositions. Moreover, there is a reasonable expectation of success given that 1,2 and 2,2 dimethyloxetane have substantial structural similarity. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654